Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 1-6, 10-19 and 23  are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.  Claims 1-6, 10-11,12, 16-17, drawn   to a method for the production of a sialylated compound in a microorganism, the method comprising:
-culturing a microorganism in a culture medium, said culture medium optionally comprising an exogenous precursor,wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and iii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; and -modulating expression in said microorganism of a nucleic acid encoding a HAD-alike phosphatase 
Motif 1: hDxDx[TV] (SEQ ID NO: 73], or Motif 2: [GSTDE][DSEN]x(l-2)[hP]x(l-2)[DGTS] (SEQ IDNOs: 74, 75, 76, 77) wherein h means a hydrophobic amino acid (A, I, L, M, F, V, P, G) and x can be any distinct amino acid;
10-11,-or a homologue or derivative of any one of SEQ ID NOs: 43, 44, 45, 47, 48, 50, 51, 52, 54, 55, or 57 having at least 80 %, 81 %, 82 %, 83 %, 84 %, 85 %, 86 %, 87 %, 88 %, 89%, 90 %, 91 %, 92%, 93 %, 94 %, 95 %, 96 %, 97 %, 98 %, or 99% overall sequence identity to said polypeptide.
.
Group II.  Claims 1, 13,  drawn    the method of claim 1   for producing a sialylated oligosaccharide, comprising: a) culturing a microorganism wherein said microorganism produces internally, activated N-acetylneauraminate as a donor substrate for a sialyltransferase; and b) culturing said microorganism in a culture medium wherein said exogenous precursor is_selected from the group consisting of lactose, N-acetyllactosamine, lacto-N-biose, galactose, beta-galactoside, and alpha-galactoside, wherein active uptake into the microorganism of said exogenous precursor occurs and wherein said exogenous precursor is the acceptor substrate for said sialyltransferase for producing the sialylated oligosaccharide.
.
1, 14-15, drawn  the method of claim 1, wherein any one or more of N-acetylmannosamine epimerase and sialic acid synthase is introduced and expressed in the microorganism..

Group IV.  Claim 18, drawn  to Microorganism, obtainable by a method according to claim 1, wherein said microorganism comprises a recombinant nucleic acid encoding a HAD-alike polypeptide
Group V claim 19, drawn to A microorganism for the production of sialylated compounds wherein said microorganism comprises at least one nucleic acid encoding a phosphatase, at least one nucleic acid encoding an N-acetylmannosamine epimerase; and at least one nucleic acid encoding a sialic acid synthase, and wherein said microorganism is unable to i) convert N-acetylglucosamine-6-P to glucosamine-6-P, ii) convert N-acetyl-glucosamine to N-acetyl-glucosamine-6-P, and iii) convert N-acetyl-neuraminate to N-acetyl-mannosamine; wherein characterised in that said microorganism comprises a modulated expression of a nucleic acid encoding a HAD-alike phophatase polypeptide.

Group VI.  Claim 23, drawn to A sialylated compound produced according to the method described in claim 1, wherein said sialylated compound is added to a food formulation, a_feed formulation, a_pharmaceutical formulation, a_cosmetic formulation, or an_agrochemical formulation.



Claim 1 is a linking claim to group I –group  III.
Species Selection
Claims In groups I- VI comprise various    polypeptide comprising various sequence  as shown in claim 1  as a motif  SEQ ID NO: 73, 74, 75, 76 77 applicant may elect  SEQ ID NO: 73  as a moti  and also  comprise  phosphatase polypeptide of SEQ ID NO:  43-57, applicant must elect one HAD phosphate of unique sequence such as may elect SEQ ID NO: 43.
in claim 1polypeptide having mutations at different positions  of polypeptide of SEQ ID NO: 2. applicants must elect   mutation of  one position of SEQ ID NO: 2,  if elect group I: Such as elect   mutations at position  94  or say 42 or something else. 
 
Then applicants   elect the claims   in the group that elected comprising said species.
Claims 1 is genericare generic.

  The inventions listed in the  groups I-VI of the inventions are not so linked as to form a single general inventive concept, are as follows: 
The technical feature shared by the claims 1  is   method for the production of sialic acid (N-acetylneuraminic acid (Neu5Ac)) by a recombinant strain which is prepared by introducing genes encoding GNA, N-acetylglucosamine-2-isomerase, N-acetylneuraminic acid synthase and glucosamine-6-phosphate deaminase and    

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii)identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/MOHAMMAD Y MEAH/Examiner, Art Unit 1652